Case 1:18-cv-21654-EGT Document 85 Entered on FLSD Docket 06/22/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                 CASE NO.: 18-CV-21654 -THIS IS A CONSENT CASE/TORRES

  SARAH WILLIAMS,

         Plaintiff,

  vs.

  CARNIVAL CORPORATION
  d/b/a CARNIVAL CRUISE LINE,

        Defendant.
  ___________________________________/


                          ORDER OF DISMISSAL WITH PREJUDICE

         THIS CAUSE having come before the Court on the parties’ Joint Stipulation for

  Dismissal with Prejudice, and the Court having considered the parties’ stipulation for dismissal

  and being otherwise fully advised in the premises, it is hereby

         ORDERED and ADJUDGED that the joint stipulation is approved, and the within cause

  be dismissed with prejudice, as to all parties and all claims, each party to bear its own costs and

  attorney’s fees.

         DONE and ORDERED in Chambers in Miami, Florida this ______ day of April, 2020.



                                               _______________________________
                                               EDWIN G. TORRES
                                               UNITED STATES DISTRICT JUDGE
  Copies furnished:
  All counsel of record
